61 F.3d 911
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Joe NAZAROWSKI, aka Joseph Alan Nazarowski, dbaPaladin Patrol, Debtor,Joe DURAN; New Paladin, Ltd., Appellants,v.Robert S. WHITMORE, in his capacity as Trustee in Bankruptcyfor the Estate of Joe Nazarowski, Appellee.
No. 92-56397.
United States Court of Appeals, Ninth Circuit.
Submitted March 21, 1995.*Decided July 17, 1995.

Before:  SNEED, POOLE, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
On March 24, 1995, we issued an order requiring a responsive brief from the appellee and a status report on the settlement proceedings from both parties to this appeal.  A copy of the order was sent to appellant's counsel, but was returned because counsel was no longer at the address provided to the court.  Moreover, no forwarding address or current telephone number was available.  On April 10, 1995, counsel for the appellee responded, indicating his belief that the matter had been settled and that the court previously had been notified of the settlement.  A review of the court's docket, however, does not indicate that any such notice was filed.


3
Given these circumstances, we dismiss this appeal for failure to prosecute.  See Ninth Cir.  R. 42-1.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3